Citation Nr: 0322192	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  02-02 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right knee disability.  

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hearing loss.  

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left eye disability to include loss of vision.  

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a head injury.  

6.  Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from March 1980 to March 
1983.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2001 RO decision, which determined that 
new and material evidence had not been received to reopen 
claims of service connection for a psychiatric disorder, a 
right knee disability, hearing loss, a left eye disability to 
include loss of vision, and residuals of a head injury; and 
which denied service connection for a back disability.  

In January 2003, the veteran testified at a hearing held in 
San Antonio, Texas, before the undersigned Acting Veterans 
Law Judge.  

The Board notes that the issue of entitlement to service 
connection for a back disability will be the subject of the 
Remand, which follows the decision hereinbelow.  


FINDINGS OF FACT

1.  In an unappealed September 1997 rating decision, the RO 
denied the veteran's claim of service connection for a left 
eye disability to include vision loss, and determined that 
new and material evidence had not been received to reopen 
claims of service connection for a right knee disability, 
hearing loss, and residuals of a head injury; the evidence 
received since the September 1997 determination by the RO 
includes evidence that is not cumulative or redundant of 
evidence previously considered and is so significant that it 
must be considered in order to fairly decide the merits of 
the claims.  

2.  In an unappealed March 1998 rating decision, the RO 
denied the veteran's claim of service connection for a 
psychiatric disorder; the evidence received since the March 
1998 determination by the RO includes evidence which is not 
cumulative or redundant of evidence previously considered and 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.

3.  The veteran's right knee disability, diagnosed as 
bursitis, currently is shown as likely as not to be the 
residual of an injury that happened during his period of 
active military service.  


CONCLUSIONS OF LAW

1.  A September 1997 RO decision which denied the veteran's 
claim of entitlement to service connection for a left eye 
disability to include vision loss, and determined that new 
and material evidence had not been received to reopen claims 
of service connection for a right knee disability, hearing 
loss, and residuals of a head injury, is a final decision.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2002).

2.  A March 1998 RO decision which denied the veteran's claim 
of entitlement to service connection for a psychiatric 
disorder is a final decision.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2002).

3.  New and material evidence has been received to reopen the 
claims of entitlement to service connection for a right knee 
disability, hearing loss, a left eye disability to include 
vision loss, residuals of a head injury, and a psychiatric 
disorder.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(2002).  

4.  By extending the benefit of the doubt to the veteran, his 
right knee disability, diagnosed as bursitis, is due to 
injury that was incurred in service.  38 U.S.C.A. §§ 1131, 
5107, 7104 (West 2002); 38 C.F.R. § 3.303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence to Reopen Claims

Initially, the Board notes that during the pendency of the 
veteran's claims to reopen, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was signed into law.  It is codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  

The Board will assume for the purposes of this decision that 
the liberalizing provisions of the VCAA are applicable to the 
veteran's claims to reopen.  However, nothing in the Act 
shall be construed to require the Secretary to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  38 U.S.C. § 5103A(f) (West 2002).  

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.  
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2002)).  

Although the rule is generally effective on November 9, 2000, 
the amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a), is not liberalizing.  It applies to 
any claim to reopen a finally decided claim received on or 
after August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  It does 
not apply to the veteran's claims to reopen, which were 
received before that date.  

As explained hereinbelow, the Board is of the opinion that 
new and material evidence has been presented to reopen the 
veteran's claims.  Therefore, no additional evidence or 
information is required to substantiate his application to 
reopen.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

In the present case, the veteran's claims of service 
connection for right knee disability, hearing loss, a left 
eye disability to include vision loss, and residuals of a 
head injury were previously denied by the RO in September 
1997, on the bases that new and material evidence had not 
been received to reopen the claims (in regard to the right 
knee, hearing loss, and residuals of a head injury), and that 
there was no evidence of a chronic left eye disability in 
service or current diagnosis of a left eye disability.  

The veteran's claim of service connection for a psychiatric 
disorder was previously denied by the RO in March 1998, on 
the basis that new and material evidence had not been 
received to reopen the psychiatric disorder claim.  

The veteran did not perfect an appeal with regard to these 
decisions, and they are considered final, with the exception 
that the claims may be reopened if new and material evidence 
is submitted.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 
Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 
(1991).  

The last final disallowance of the veteran's claims in this 
case are the September 1997 RO decision with respect to the 
claimed right knee disability, hearing loss, left eye 
disability to include vision loss, and residuals of a head 
injury; and the March 1998 RO decision with respect to the 
claimed psychiatric disorder.  

As such, the Board will consider evidence submitted since 
these RO determinations in order to determine whether that 
evidence is new and material to reopen the veteran's service 
connection claims.  

"New and material evidence" means evidence not previously 
submitted to VA decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).  


A.  Right knee disability, hearing loss, a left eye 
disability to include vision loss, and residuals of a head 
injury

When the RO denied the claims of service connection for a 
right knee disability, hearing loss, a left eye disability to 
include vision loss, and residuals of a head injury in 
September 1997, it had considered the veteran's service 
medical records and VA records.  

The service medical records showed that the veteran was seen 
for complaints of right knee pain on several occasions.  He 
was exposed to tank noise and underwent an audiological 
examination in July 1980, which revealed the following pure 
tone thresholds, in decibels, at 500, 1000, 2000, 3000, 4000, 
and 6000 Hertz:  15, 10, 15, 15, 20, 25 in the right ear, and 
15, 10, 10, 15, 10, and 20 in the left ear.  On a February 
1982 audiological examination, the following pure tone 
thresholds, in decibels, at the same Hertz levels were 
recorded:  20, 15, 20, 20, 20, and 15 in the right ear, and 
10, 5, 10, 10, 10, and 10 in the left ear.  

The service medical records also showed that, in October 
1981, the veteran was involved in a family altercation, which 
resulted in an abrasion of the left cornea and an abrasion in 
the left temporal area of the head.  The diagnosis included 
blunt head trauma.  In June 1982, he sustained a laceration 
of his left ear when he fell on steps in the rain, which 
required 15 sutures.  In August 1982, he complained of pain 
in the eyes, mostly in the left eye, and it was noted that he 
had sustained a left corneal abrasion.  He was then 
prescribed eyeglasses.  In October 1982, the veteran had a 
bicycle accident, and was diagnosed with abrasion to the head 
(left temporal area) and contusion to the right knee.

VA records consisted of X-rays of the right knee in 1996 and 
1997, which were normal except for a loose body to be ruled 
out.  In 1997, an MRI of the brain, EEG, and CT scan of the 
head were performed, which were all normal except for 
evidence of minimal sinus disease.  

The evidence received since the September 1997 RO decision 
includes that of VA outpatient records and examinations, and 
testimony of the veteran.  

VA outpatient records in 1997 show that the veteran was seen 
with complaints of difficulty hearing and right knee pain.  
On VA examinations in January 2001, the veteran was diagnosed 
with, among other things, chronic bursitis in the right knee 
likely related to in-service injuries, a macular hole of the 
left eye associated with a decrease in visual acuity, and 
history of multiple head traumas.  

At his hearing, the veteran testified that "back flashes" 
from tanks in service and head injury (getting kicked in the 
eye) led to loss of vision in the left eye; that he could 
barely see now and had lost his prescription glasses; that he 
had cramps in his knees and could barely walk, with his right 
knee giving out several times; that he had hearing loss, 
particularly in the left ear, which resulted from a fall down 
stairs that "split" his left ear; and that he may be having 
vision problems due to being abused and hit on the head by 
drill sergeants during basic training.  

It is noted that for the purpose of establishing whether new 
and material evidence has been submitted, the credibility of 
the evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In 
Kutscherousky v. West, 12 Vet. App. 369 (1999), the Court 
held that the prior holdings in Justus and Evans that the 
credibility of the evidence is to be presumed was not altered 
by the Federal Circuit decision in Hodge.  The testimony of 
the veteran was not previously before the RO in September 
1997.  

In regard to the evidence submitted since the September 1997 
RO decision, the Board finds that it is so significant that 
it must be considered in order to fairly decide the merits of 
the claims.  38 C.F.R. § 3.156.  

The evidence is certainly new, as it was not of record at the 
time of the September 1997 RO decision, or cumulative or 
duplicative of the evidence previously of record.  Also, the 
additional medical evidence shows that the veteran has been 
treated or examined for a right knee disability, difficulty 
hearing, a left eye disability including vision loss, and 
history of multiple head traumas, which may possibly be 
related to his in-service eye, ear, and head injuries and 
right knee complaints.  

Furthermore, as the testimony of the veteran is presumed 
credible, it appears that the veteran's current disabilities 
may be attributable to service.  

Thus, the Board finds that new and material evidence has been 
submitted since the September 1997 RO decision that denied 
service connection for a right knee disability, hearing loss, 
a left eye disability to include vision loss, and residuals 
of a head injury, and that the claims are reopened.  


B.  Psychiatric disorder

When the RO denied the claim of service connection for a 
psychiatric disorder in March 1998, it had considered the 
veteran's service medical records and VA and private medical 
records.  

The service medical records showed no complaints, findings, 
or diagnosis of a psychiatric disorder.  Private records from 
University Hospital, dated in January 1996, showed a 
diagnosis of alcohol intoxication.  VA inpatient and 
outpatient records dated in 1997 and 1998, showed treatment 
for increased anxiety, alcohol and drug dependence, impulse 
disorder, and schizophrenia.  

The evidence received since the March 1998 RO decision 
includes that of VA outpatient records and hearing testimony 
of the veteran.  

The VA records, dated from October 1996 to January 2001, show 
treatment for substance abuse, depression, and probable 
paranoid schizophrenia.  At his hearing, the veteran 
testified that he was physically abused during basic training 
in service when he was hit on the head with a steel pot by a 
drill sergeant, sustaining a head injury that he believed led 
to psychiatric problems.  He also indicated that he was 
charged with an Article 15 infraction and was reprimanded 
with loss of pay during service, as a result of an incident 
whereby he took off his clothes and walked into the desert.  

It is noted that for the purpose of establishing whether new 
and material evidence has been submitted, the credibility of 
the evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In 
Kutscherousky v. West, 12 Vet. App. 369 (1999), the Court 
held that the prior holdings in Justus and Evans that the 
credibility of the evidence is to be presumed was not altered 
by the Federal Circuit decision in Hodge.  The testimony of 
the veteran was not previously before the RO in March 1998.  

In regard to the noted evidence submitted since the March 
1998 RO decision, the Board finds that it is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156.  

The evidence is certainly new, as it was not of record at the 
time of the March 1998 RO decision, or cumulative or 
duplicative of the evidence previously of record.  Also, the 
additional medical evidence shows current treatment for a 
psychiatric disorder, which may possibly be related to the 
veteran's in-service head trauma, or which may have initially 
manifested during his period of service (if the veteran's 
testimony is presumed credible).  

Thus, the Board finds that new and material evidence has been 
submitted since the March 1998 RO decision that denied 
service connection for a psychiatric disorder, and that the 
claim is reopened.  


II.  Service Connection for a Right Knee Disability

As new and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for a 
right knee disability, the Board now proceeds to adjudicate 
the issue on the merits.  In view of the decision below, 
there is no prejudice to the veteran by appellate 
consideration of the claim at this time, without prior 
consideration of the claim on the merits by the RO.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

As noted in the section above, the VCAA was signed into law 
during the pendency of the veteran's claim.  The regulations 
implementing the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)), are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2002).  

The VCAA and the implementing regulations, which are 
applicable to the issue on appeal, essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, and 
require VA to notify the claimant and the claimant's 
representative of any information (and any medical or lay 
evidence) not previously provided to the Secretary that is 
necessary to substantiate the claim.  

The claims file shows that, through its discussions in the 
Rating Decision and Statement of the Case, the RO has 
notified him of the evidence needed to substantiate his 
claim.  Further, in a March and May 2001 letters, the RO 
informed the veteran of what information or evidence was 
needed from him and what the VA would do to assist him.  

The RO has also made reasonable efforts to assist the veteran 
in obtaining evidence for his claims, to include requesting 
medical records to which he has referred, seeking and 
obtaining an examination regarding the issue at hand, and 
providing him with the opportunity for a hearing before a 
Veterans Law Judge (held in San Antonio, Texas in January 
2003).    

The Board is unaware of any additional evidence that is 
available in connection with this appeal.  Accordingly, the 
Board is satisfied that all relevant evidence has been 
properly developed and that no further assistance is required 
to comply with the duty to assist.  38 U.S.C.A. § 5103A (West 
2002).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2002).  

Service incurrence will be presumed for certain chronic 
diseases, including arthritis, if manifest to a compensable 
degree within the year after active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2002).  

The veteran contends that he currently has a right knee 
disability that is related to injury he sustained during 
service.    

The service medical records show that the veteran was treated 
for right knee complaints in May 1980, June 1982, October 
1982, and November 1982.  In May 1980, the knee appeared to 
have an enlargement at the anterior proximal tibia, with a 
small amount of tenderness to touch.  The assessment was rule 
out contusion.  In June 1982, the veteran reported injuring 
his right knee three days previously.  There was no swelling, 
but the knee was tender to touch.  The assessment was knee 
pain due to injury.  In October 1982, he was observed to have 
a small contusion in the right patella, with slight swelling 
and mild discoloration.  He was prescribed heat for the knee 
and an Ace bandage.  In November 1982, an X-ray of the right 
knee was taken (it was normal) after the veteran reported 
that he hit the knee with a ratchet while working on a 
vehicle.  There was edema of the right quadriceps above the 
patella, the knee was tender to palpation, and there was pain 
on range of motion.  The assessment was soft tissue injury.  

Post-service, the veteran was seen at the VA with complaints 
of right knee pain beginning in 1996.  X-rays of the knee 
were taken in October 1996 and February 1997 to rule out a 
fracture; the results were unremarkable except for an ossific 
density projecting over the joint space (a loose body could 
not be entirely excluded).  A July 1997 outpatient record 
indicates a diagnosis of knee pain probably secondary to 
degenerative joint disease.  

To clarify the nature and etiology of the right knee 
disability, the veteran underwent a VA examination in January 
2001.  He complained of severe pain to the prepatellar to 
infrapatellar region of the right knee occurring with cold 
weather, standing more than 15-20 minutes, walking more than 
one block, kneeling, or squatting.  The diagnoses were 
ununited tibial tubercle apophysis (old Osgood-Schlatter's 
disease) that was shown on X-ray, chronic bursitis of the 
right anterior knee secondary to the old Osgood-Schlatter's 
disease, and minimal osteoarthritis of both knees.  The 
examiner concluded that, based on the veteran's reported 
history, physical examination, and review of the record, the 
veteran's right knee bursitis, as likely as not, was 
etiologically related to his in-service knee injuries.  The 
examiner also noted that the old Osgood-Schlatter's disease 
and chronic bursitis would not necessarily have been related 
to the types of injuries that the veteran sustained in 
service.  

The Board has considered the veteran's contentions as well as 
his medical history.  Despite the scant medical evidence 
showing a chronic right knee disability from the time of 
service until 1996, the Board finds that there is convincing 
evidence to show that the veteran, as likely as not, has a 
current right knee disability, diagnosed as bursitis, due to 
injury during his period of service.  

In that regard, the persuasive evidence includes medical 
records during service, which shows that the veteran 
sustained knee injuries on different occasions, and the 
opinion of a VA examiner in January 2001, which relates the 
veteran's current right knee bursitis to service-incurred 
injury.  There is no other medical opinion of record that is 
contrary to that furnished by the January 2001 examiner, who 
based such opinion on a complete review of the claims folder.  

In view of the foregoing, the Board concludes that the 
evidence is at least in equipoise, demonstrating that the 
veteran currently has a right knee disability, diagnosed as 
bursitis, due to service-incurred injury.  Thus, by extending 
the benefit of the doubt to the veteran, his claim of service 
connection for a right knee disability is granted.  


ORDER

As new and material evidence has been received to reopen the 
claims of service connection for a psychiatric disorder, a 
right knee disability, hearing loss, a left eye disability to 
include loss of vision, and residuals of a head injury, the 
appeal to this extent is granted.  

Service connection for a right knee disability is granted.  


REMAND

In light of the action taken hereinabove with regard to a 
psychiatric disorder, hearing loss, a left eye disability to 
include loss of vision, and residuals of a head injury, the 
Board notes that de novo review of the veteran's claims of 
service connection is now required.  Moreover, the Board 
finds that additional development is required regarding the 
issue of service connection for a back disability.   

As for the psychiatric disability claim, the veteran alleged 
in his January 2003 hearing that he incurred a head injury 
during basic training, as a result of physical abuse, which 
led to psychiatric problems.  He also claimed that he was 
charged with an Article 15 infraction and was reprimanded 
with loss of pay.  The claims file contains some, but not 
all, of the veteran's service personnel records.  The RO 
should ensure that the veteran's complete service personnel 
record is associated with the claims file.  Additionally, the 
RO should afford the veteran a VA examination in order to 
ascertain the nature and etiology of his psychiatric 
disorder.  

As for the hearing loss claim, the veteran testified in 
January 2003 that he believed that a left ear injury in 
service led to his current loss of hearing and that the VA 
had given him an audiological test at some date (he could not 
remember when).  The service medical records also show that 
the veteran was exposed to tank noise and had sustained blunt 
head trauma.  The veteran should be afforded a VA examination 
in order to determine the nature and etiology of any hearing 
loss.  

As for the left eye disability claim, a VA examiner diagnosed 
the veteran in January 2001 with macular hole of the left eye 
with associated decrease in visual acuity, and no residual of 
corneal abrasion.  The examiner had noted that the veteran's 
ocular history was significant for left eye corneal abrasion.  
At his hearing, the veteran indicated that he had been issued 
prescription eyeglasses in service and that he currently had 
vision problems.  He also claimed that "back flashes" from 
tanks led to vision problems.  Although the VA examiner found 
that the veteran did not currently have residuals from 
corneal abrasion, there was no opinion furnished as to 
whether the veteran's current diagnosis was related to his 
period of service, other than the documented corneal abrasion 
injuries.  Thus, the veteran should be afforded another VA 
examination in order to ascertain the etiology of his left 
eye macular hole with decreased visual acuity.  

As for the residuals of a head injury, the service medical 
records show that the veteran was treated on two separate 
occasions following head trauma.  He sustained blunt head 
trauma from an assault in 1981 and a left temporal abrasion 
from a bicycle accident in 1982.  On a January 2001 VA 
examination, the examiner noted his history of multiple head 
traumas but determined that the veteran had no present 
neurological abnormality related to them.  However, the 
veteran testified in January 2003 that he was taking seizure 
medication.  He also alleged that his vision problems and 
psychiatric disorder may be related to in-service head 
injury.  In view of this, the veteran should be afforded a VA 
examination in order to determine whether he has any 
residuals related to head injury in service.  

As for the back disability, the service medical records show 
that in July 1982 the veteran complained of left side back 
pains and reported that it hurt to bend.  On examination, 
there was left side muscle spasms and swelling.  The 
assessment was muscle spasm.  (In August 1982, he was 
diagnosed with a cervical strain.)  VA X-rays of the 
lumbosacral spine, in March 1997, demonstrate 
hemisacralization of the L5 vertebral body on the left and an 
unfused spinous process of L5.  In view of the service 
medical records and the veteran's hearing testimony that he 
was kicked in the back during service, he should be afforded 
a VA examination to ascertain the nature and etiology of his 
back disability.  

Moreover, the RO, in March 2001 and May 2001, sent the 
veteran letters regarding the development of his claims.  It 
appears that these letters may not be in full compliance with 
the VCAA.  The RO must ensure compliance with the notice and 
duty to assist provisions contained in the VCAA, to include 
sending any additional letters to the veteran or obtaining 
any additional medical or other evidence, as deemed 
appropriate.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 
(West 2002).  

In that regard, the RO must ensure that the veteran has been 
notified of what information or evidence was needed from him 
and what the VA has done and will do to assist him in 
substantiating his claim.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Further, the RO must also ensure that 
the veteran has been afforded the requisite time and 
opportunity to respond.  

Accordingly, the case is REMANDED to the RO for the following 
actions:  

1.  The RO must review the claims file 
and take appropriate steps to ensure that 
all notification and development action 
required by the VCAA is completed.  This 
includes issuing any additional letters 
to the veteran and obtaining any 
additional medical or other evidence as 
deemed appropriate, in regard to the duty 
to notify him of what information or 
evidence was needed from him and what the 
VA has done and will do to assist him in 
substantiating his claims of service 
connection.

2.  The RO should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all health care 
providers (VA or non-VA) where he has 
received treatment for a psychiatric 
disorder, hearing loss, a left eye 
disability, residuals of a head injury, 
and a back disability since his January 
2001 VA examinations.  After receiving 
this information and any necessary 
releases, the RO should contact the named 
medical providers and obtain copies of 
the related medical records that have not 
already been associated with the claims 
file.    

3.  The RO should contact the National 
Personnel Records Center (NPRC), or any 
other appropriate agency, and obtain all 
service personnel records of the veteran.  
If no service records can be found, or if 
they have been destroyed, the RO should 
ask for specific confirmation of that 
fact.  

4.  Thereafter, the veteran should be 
afforded VA examinations in psychiatry, 
audiology, ophthalmology, neurology, and 
orthopedics, in order to determine the 
current nature and etiology of all 
psychiatric disability, hearing loss, 
left eye disability to include vision 
loss, residuals of a head injury, and a 
back disability.  The claims folder 
should be made available to and reviewed 
by the examiners in conjunction with the 
examinations.  All necessary tests should 
be performed, to include x-ray studies.  

Based on examination findings, historical 
records, and medical principles, each 
examiner should furnish a medical 
opinion, with full rationale, as to the 
likelihood that the veteran's current 
disability, diagnosed or otherwise 
claimed, is etiologically related to his 
complaints/findings in service or 
otherwise to his period of military 
service.  Furthermore, the examiner in 
audiology should specifically comment on 
whether any hearing loss is related to 
exposure to tank noise in service or to 
blunt head trauma sustained by the 
veteran in service.  The examiner in 
ophthalmology should specifically comment 
on whether the veteran's left eye 
disability with decreased visual acuity 
was initially manifest in service, when 
issued eye glasses.  The examiner in 
neurology should specifically comment 
upon the veteran's claim of taking 
seizure medication and whether any 
current condition was related to the in-
service notations of head injury.  
Lastly, the orthopedic examiner should 
specifically comment on whether any 
current back disability is related to the 
in-service diagnosis of muscle spasm.  

5.  Thereafter, the RO should readjudicate 
the veteran's claims of service connection 
for a psychiatric disorder, hearing loss, 
a left eye disability to include loss of 
vision, residuals of a head injury, and a 
back disability.  If the decision remains 
adverse to the veteran, the RO should 
provide him and his representative with a 
Supplemental Statement of the Case and the 
opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
the matters the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	J. A. MARKEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



